Citation Nr: 1808571	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  04-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to May 1982 and from January 1991 to May 1991.  He also served in the United States Army Reserve and had additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
      
In September 2009, the Veteran and his spouse presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  The Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C. § 7102; 38 C.F.R. § 20.707.  However, in March 2011, the Veteran's former representative indicated that he wished to withdraw his hearing request.  Thereafter, in November 2016, the Veteran's current attorney indicated that he wished to withdraw any and all pending hearing requests.  

The Board remanded the claim for service connection for an acquired psychiatric disorder for further development in November 2009, March 2011, and September 2012.  Thereafter, in September 2016, the Board, in relevant part, denied service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar disorder I with psychosis.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the portion of the Board's September 2016 decision that denied entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In so doing, the parties expressly stated that they did not wish to disturb the Board's denial of service connection for PTSD.  The parties also agreed that there was no evidence in the record to render the Board's finding regarding the Veteran's reported stressors clearly erroneous.

The Board notes that the Veteran appears to have perfected an appeal as to the issues of entitlement to increased evaluations for a thoracolumbar strain, radiculopathy involving the sciatic nerve of the right and left lower extremities, right and left hip trochanteric pain syndrome and iliopsoas tendonitis, right and left ankle sprains with tendonitis, an amputation of the distal tip of the left thumb, a residual scar due to amputation of the distal tip of the left thumb, and right knee degenerative joint disease; and service connection for coronary artery disease, sleep apnea, a neck disorder, chronic fatigue syndrome, irritable bowel syndrome, headaches, and left hand arthritis.  However, these additional issues have not yet been certified to the Board, and it is unclear whether the RO may be pursuing additional development or readjudication.  Therefore, the issues are not currently before the Board, and no further consideration is necessary at this juncture.

The Veteran filed an August 2017 notice of disagreement regarding the evaluation assigned for left knee limitation of extension and the effective date assigned for the grant of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility to Dependents' Educational Assistance.  However, it appears that the RO is actively processing those appeals.  Accordingly, the Board will not remand the issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence has been associated with the claims file since the most recent supplemental statement of the case.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 Joint Motion, the parties asserted that the Board did not adequately address whether the lay statements associated with the record provided sufficient evidence of a continuity of symptomatology of a psychiatric disorder sufficient to warrant service connection under 38 C.F.R. § 3.309 and § 3.303(b).  The parties expressly stated that they did not wish to disturb the Board's denial of service-connection for PTSD or its finding that the Veteran's asserted stressors were not consistent with the places, types, and circumstances of his service. 

The Veteran has contended that he has an acquired psychiatric disorder that is related to his active duty service from January 1991 to May 1991 during the Persian Gulf War.  He has also contended that his psychiatric disorder manifested in or is otherwise related to a period of ACDUTRA in Belize.

The record reflects that the Veteran has provided inconsistent statements regarding the onset of his psychiatric symptoms.  For example, during the July 2008 VA examination, the Veteran reported that his symptoms had their onset while he was stationed in Belize in 1996.  During the August 2010 VA examination, the Veteran that his primary trauma occurred during his service in Belize, but he started noticing problems when he was working in security in late 1996 or 1997.  In addition, during a November 2014 VA examination, the Veteran reported that he did not know when his hallucinations and delusions began. 

In support of his claim, the Veteran submitted lay statements from his friends and family describing his psychiatric symptoms the reportedly occurred in 1992 or 1993.

The Veteran has also reported significant post-service stressors, including discovering his friend who was killed and his mother who died from a heart attack.  See, e.g., April 2008, July 2008, and August 2010 VA examination reports.

The Veteran's service personnel records show that he served on active duty in Germany from January 1991 to May 1991.  In addition, a March 1993 service personnel record noted that the Veteran participated in annual training performing duties with the Joint Task Force Jaguar in Belize or Guatemala from March 4, 1993, to March 20, 1993.   

The service treatment records include a March 1991 examination that noted a normal clinical psychiatric evaluation.  In addition, in an accompanying report of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worrying, loss of memory, or nervous trouble of any type.
Similarly, in an April 1992 report of medical history, the Veteran denied having any psychiatric symptoms.  

The Veteran's performance evaluations during his period of active duty from January 1991 to May 1991 reflect that he performed his duties in a fully successful manner.  See August 1991and December 1991 NCO evaluation reports.  His performance evaluations covering the period from December 1991to October 1995 also describe his performance as successful.  Thereafter, a performance evaluation for the period from November 1995 to October 1996 noted that the Veteran needed improvement, set a poor example, and had marginal potential.  See January 1997 NCO evaluation.  However, a November 1996 examination noted a normal clinical psychiatric evaluation.  In addition, the Veteran denied having frequent trouble sleeping, depression or excessive worrying, and nervous trouble of any sort on a November 1996 report of medical history.  

Following the Veteran's separation from the Reserve, an August 2001VA depression screen was negative.  In addition, a February 2002 VA emergency room record noted that the Veteran was oriented in time, person, place, and situation.  A September 2003 VA medical record noted that the Veteran's speech was normal and that a depression screen was negative.  In April 2006, a VA depression screen noted that the Veteran reported feeling down, depressed, or hopeless.  Thereafter, VA medical records noted that the Veteran reported ongoing psychiatric symptoms and stressors related to his period of active duty from January 1991 to May 1991 and his period of ACDUTRA in March 1993.  

The Veteran was afforded VA examinations in connection with his claim in April 2008, July 2008, August 2010, and November 2014.  

During an April 2008 VA examination, the examiner diagnosed the Veteran with malingering and determined that he did not satisfy the criteria for a diagnosis of PTSD.  In so finding, he stated that the examination was so contaminated by the Veteran's malingering that it was impossible to say whether such a diagnosis was proper.  

During a July 2008 VA examination, the examiner diagnosed the Veteran with schizoaffective disorder, depressive type, and PTSD.  The examiner opined that the Veteran's disorders more likely than not had their onset during his military service.  In addition, the examiner stated that he believed that the Veteran and his spouse were credible and doubted that there was any significant exaggeration in their reports.  He further stated that the Veteran's behavior during the April 2008 VA examination could at least partially be attributed to his severe mental illness. 

During an August 2010 VA examination, the examiner diagnosed the Veteran with psychosis not otherwise specified (NOS) and antisocial personality traits.  
The examiner noted that the Veteran had invalidated test results due to a combination of endorsement of implausible and extremely unlikely symptoms (even for a psychotic individual), as well as a large degree of random responding.  The August 2010 VA examiner opined that, given the Veteran's inconsistency in reporting of symptoms, apparent psychosis, and questions of malingering, his reported symptomatology was questionable.  He further stated that it was less likely than not that the Veteran's claimed symptoms were related to his military service.  In so finding, he stated that the Veteran received good marks and apparently had good performance until his release from the Reserve in 1997.  The examiner noted that the Veteran reported that his symptoms had their onset around 1996 or 1997, but stated that there was no actual objective evidence of mental health complaints until 2006.  

In an October 2012 private medical opinion, Dr. W.R. (initials used to protect privacy) diagnosed the Veteran with PTSD, delusional disorder, dissociative disorder, and bipolar I disorder with psychotic features.  Dr. W.R. opined that the Veteran's dissociative disorder was directly related to his military experiences.  In so finding, he stated that the April 2008 VA examiner based his opinion regarding malingering on a sub-optimal diagnostic procedure.  

In a November 2014  VA examination, the examiner opined that the Veteran's bipolar I disorder with psychosis was less likely than not caused by or a result of his service.  In so finding, the examiner stated that there was no evidence that the Veteran's condition first manifested in service, was related to events in service, or was permanently aggravated by service.  The examiner acknowledged that there was ample medical evidence of mood symptoms, psychosis, and paranoia.  However, he stated that there was simply no evidence that those symptoms were present in service or for years afterward.  In addition, he indicated that the Veteran received good reviews with regular promotions in the military until his discharge from the Reserve.  The examiner further stated that it seemed unlikely that the Veteran could function successfully for 20 years as a security guard with symptoms of psychosis.  

In an August 2017 private medical opinion, Dr. J.S. diagnosed the Veteran with schizoaffective disorder, bipolar type.  He opined that it was at least as likely as not that the Veteran showed some initial emotional de-stabilization as a result of his service in Operation Desert Storm and that his mental condition of schizoaffective disorder, bipolar type, was present to at least a 10 percent disabling degree within the year after his military training in Belize, such that it produce a consistently identifiable and negative change in the Veteran's functioning during that first year.  In rendering his opinion, Dr. J.S. stated that it is common for psychosis to interfere with the accuracy of reporting and that the inconsistencies in the Veteran's reports were secondary to his psychosis.  He opined that the Veteran's self-report was credible and without misrepresentation based on the level of detail, consistency with his documented record, and demonstrated emotionality.  

In light of the foregoing, the Board finds that an additional VA medical opinion is necessary.  In this regard, the Board notes that the July 2008 VA examination and October 2012 private medical opinion were based largely on the Veteran's reported stressors.  In addition, the opinions did not adequately address the Veteran's service treatment records, service personnel records, and post-service VA medical records.  With respect to the negative nexus opinions, the August 2010 and November 2014 VA examiners did not consider the lay statements from the Veteran's friends regarding his psychiatric symptoms following his separation from active duty in May 1991.  Moreover, both examiners stated that the Veteran received good reviews until his discharge from the Reserve, but did not address his January 1997 performance evaluation.  

With regard to the August 2017 private medical evaluation, Dr. J.S. did not address the Veteran's service treatment records that documented normal clinical psychiatric evaluations or the service personnel records that noted fully successful performance evaluations.  Moreover, the opinion appears to have relied, at least in part, on the Veteran's reported in-service stressors.  However, as stated above, the parties to the Joint Motion agreed that the Board's prior finding regarding the Veteran's in-service stressors should not be disturbed. 

The Board does acknowledge that Dr. J.S. opined that the Veteran's schizoaffective disorder, bipolar type manifested to a compensable degree within one year of his separation from ACDUTRA. Certain chronic diseases, including psychosis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is not applicable to Veteran's period of ACDUTRA in 1993.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Hill v. McDonald, 28 Vet. App. 243, 252 (2016).  Moreover, Dr. J.S. stated that the Veteran displayed initial emotional de-stabilization as a result of his service in Operation Desert Storm.  However, it is unclear whether the symptoms that reportedly onset during the first year after his separation from his period of active duty service represent a psychosis.  

For these reasons, a remand is necessary to obtain an additional VA medical opinion that fully considers the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the record shows that the Veteran was denied Social Security Administration (SSA) benefits.  See April 2011 SSA inquiry.  It is unclear whether the records pertaining to that decision may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the above development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current psychiatric disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Board determined that the Veteran's reported stressors during his active duty service form January 1991 to May 1991 and his period of ACDUTRA in 1993 were not consistent with the places, types, and circumstances of his service.

The examiner should identify all current psychiatric disorders other than PTSD.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active duty service.

If the Veteran is diagnosed with any psychosis, the examiner should state whether the disorder manifested within one year of the Veteran's active duty service from January 1991 to May 1991.

The examiner should also state whether the Veteran had an acquired psychiatric disorder that preexisted any of his verified periods of ACDUTRA.  

For each period of ACDUTRA that the acquired psychiatric disorder preexisted, the examiner should state whether there was an increase in the severity of the disorder during service, and if so, whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each period of ACDUTRA that the acquired psychiatric disorder did not preexist, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to any period of ACDUTRA. 

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

In rendering his or her opinion, the examiner should specifically address the lay statements from the Veteran's family and friends regarding the onset of his psychiatric symptoms.

The examiner should also consider the following: 1) the October 2012 private medical opinion from Dr. W.R.; 2) the August 2017 private medical opinion from Dr. J.S.; and 3) the VA examination findings and opinions of record, including the April 2008, July 2008, August 2010, and November 2014 VA examinations. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



